                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

JOHN EARL ARTIS, #244-295,                  *

      Plaintiff,                            *

v.                                          *          Civil Action No. GLR-17-2409

JEREMY W. WOLFORD,1 et al.,                 *

      Defendants.                           *

                             MEMORANDUM OPINION

      THIS MATTER is before the Court on Defendants Frank B. Bishop, Jr., Warden of

North Branch Correctional Institution (“NBCI”) (“Warden Bishop”); J. Michael Zeigler,

Deputy Secretary of Operations for the Department of Public Safety and Correctional

Services (“DPSCS”); Wendell M. France, Deputy Secretary of Operations for DPSCS;

C.O. II Jeremy W. Wolford, and C.O. II James A. Strope’s Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment (ECF No. 17). The Motion is ripe for

disposition, and no hearing is necessary. See Local Rule 105.6. (D.Md. 2018). For the

reasons outlined below, the Court will grant in part and deny without prejudice in part

Defendants’ Motion.




      1
        The Court will direct the Clerk to amend the docket to reflect the proper spelling
of Defendant Jeremy W. Wolford’s name.
                                  I.     BACKGROUND2

A.     The Incident

       On March 19, 2017, at around 9:12 a.m., Plaintiff John Earl Artis, an inmate

currently incarcerated at NBCI in Cumberland, Maryland was involved in a physical

altercation with another prisoner. (Compl. ¶¶ 1, 7, ECF No. 1; Supp. at 2, ECF No. 5).3

Wolford and Strope responded to the incident and “dispersed a canister of chemical

agents.” (Comp. ¶ 8). Upon being sprayed, Artis retreated from the altercation. (Id. ¶ 9).

Artis attempted to comply with orders by holding out his hands to be hand-cuffed, but

Wolford and Strope continued to spray him with chemicals while “striking him in the face,

body[,] and head.” (Id. ¶ 10). At some point in time, Artis ended up on the ground. (See id.

at 12). While Artis was on the ground and “immobilized” and “incapacitated” by the

chemical agent, Wolford and Strope began “striking him in the face” and “applying

closed[-]fist punches to his head and body.” (Id. ¶ 12). Wolford and Strope then proceeded

to “kick[ ]” Artis’s “body and facial area” and employ “elbow strikes” to Artis’s head and

face. (Id. ¶ 13; Supp. at 2). Artis “sustained a black eye,” swelling and abrasions to his face,

head, cheekbone and forehead, injuries to his knee, shin bone, and fibula, and several

bruises on his body. (Compl. ¶¶ 14–15).



       2
          Unless otherwise noted, the facts outlined here are set forth in Artis’s Complaint
and Supplement (ECF Nos. 1, 5). To the extent the Court discusses facts that Artis does
not allege in his Complaint and Supplement, they are uncontroverted and the Court views
them in the light most favorable to Artis. The Court will address additional facts when
discussing applicable law.
        3
          Citations to the Supplement refer to the pagination the Court’s Case Management
and Electronic Case Files (“CM/ECF”) system assigned.
                                               2
       Artis told Wolford and Strope that his skin was “burning” and requested medical

treatment for his injuries, which was denied. (Id. ¶¶ 16–17). Artis was then transferred to

NBCI’s disciplinary segregation unit and was denied a change of clothing. (Id. ¶¶ 16, 19).

Artis was also denied decontamination liquids to flush his eyes, face, and skin, as well as

a check of his vital signs to ensure that the chemical spray had no adverse effects. (Id. ¶¶ 18,

20–21). “Since the incident, Artis continues to experience sever[e] headaches, dizz[i]ness,

pain, and vomiting.” (Id. ¶ 29).

       Prior to the incident, Artis complained to Warden Bishop about corrections officers,

including Wolford, threatening, harassing, and making derogatory comments towards

Artis. (Id. ¶ 22). Warden Bishop “failed to investigate” Artis’s complaints and “failed to

discipline or restrain” the corrections officers. (Id. ¶¶ 22–23). He also was aware of Artis’s

complaints, but “did nothing other than provide tacit support to [his] subordinates by

justifying their unlawful actions.” (Id. ¶ 28). Specifically with regard to Wolford, Warden

Bishop “maliciously and intentionally allowed [his] actions to go unchecked.” (Id. ¶ 25).

B.     The Investigations

       After the incident, Lt. Thomas Sawyers (“Lt. Sawyers”) conducted a use of force

investigation and detailed his findings in a report (the “UOF Report”). (Defs.’ Mot. Dismiss

Alt. Summ. J. [“Defs.’ Mot.”] Ex. 1 [“UOF Rep.”], ECF No. 17-4). The UOF Report

reflects that on March 19, 2017, an incident occurred involving Artis and two other

inmates, Dashawn Peterkin and Bobby Arnold. (UOF Rep. at 3). According to the UOF

Report, Peterkin chased Arnold from the housing unit to the lobby, striking him with



                                               3
closed-fist punches. (Id.). A corrections officer managed to restrain Peterkin while Arnold

retreated into the housing unit. (Id.).

       Artis then ran from the housing unit, across the lobby, and into the corridor in an

attempt to assault Arnold. (Id.). Wolford and Strope met Artis in the corridor, positioned

themselves in between Arnold and Artis, and gave Artis orders to get on the floor. (Id.).

According to UOF Report, Artis continued charging toward Arnold despite Wolford and

Strope’s orders. (Id.). Wolford then deployed pepper spray on Artis, but Artis continued

refusing corrections officers’ orders, so Wolford and Strope took him to the floor. (Id.).

Wolford and Strope again gave Artis orders to place his hands behind his back, but Artis

continued to struggle, attempting to get back up from the floor. (Id.). At that point,

“Wolford applied elbow strikes to Inmate Artis’[s] head and shoulder areas” in an effort to

get him to comply. (Id.). Wolford and Strope were then able to handcuff Artis and escort

him “to the HU2 Medical Room to await medical treatment.” (Id.). NBCI’s video

surveillance system captured footage of the incident, (id.), but the lobby area where

Wolford and Strope allegedly assaulted Artis is not visible from any of the cameras, (see

Defs.’ Mot. Ex. 6, ECF Nos. 17-9, 20).4 Lt. Sawyers concluded that the level of force the

corrections officers, including Wolford and Strope, used was “appropriate and consistent

with all applicable policies and the DPSCS Use of Force Manual.” (UOF Rep. at 3).

       According to the UOF Report, Marilyn Evans, R.N., (“Nurse Evans”) treated Artis,

Peterkin, and Arnold for pepper spray exposure. (Id.). In a medical report dated March 19,


       4
         Defendants filed two DVDs containing the footage, which are marked as “filed
separately” and are on file in the Clerk’s Office.
                                            4
2017, Nurse Evans noted that Artis complained of pain on his “face and head” and “getting

kicked in [the] head.” (Id. at 27). Nurse Evans also noted slight bruising on the right eye, a

two-centimeter superficial laceration on the left lower eyelid, and redness on the right

parietal region of the head. (Id.). She stated that Artis “[r]efused to open eyes,” and

therefore, she was unable to check his pupils. (Id.). She did not note whether Artis

complained of the effects of the pepper spray or whether Artis was treated for its effects.5

(See id.). Nurse Evans cleaned Artis’s laceration with saline and recommended a shower

and cold compresses to the head. (Id.).

       On March 27, 2017, after Artis filed a grievance through the Administrative

Remedy Procedure, Sgt. Robert Fagan (“Sgt. Fagan”) of the Intelligence and Investigative

Division began another investigation of the incident. (Defs.’ Mot. Ex. 5 at 1–2, ECF No.

17-8). On March 30, 2017, Sgt. Fagan interviewed Artis and Peterkin. (Id. at 10). At that

time, Artis stated that he was sprayed with pepper spray while lying on his stomach, that

he was not resisting, and that he was trying to hold his arms to allow officers to handcuff

him. (Id.). Artis also stated that the officers were holding his arms while punching, kicking,

and elbowing him to the back of his head. (Id.). Likewise, Peterkin stated that he saw

officers jump on Artis and “kick and punch him.” (Id.). According to Peterkin, the “staff

went overboard,” there were about seven to ten officers present, and “Artis was already on

the ground and the Officers were yelling that he was resisting but he wasn’t.” (Id.).


       5
         Nurse Evans also examined Peterkin and noted that he complained of irritation due
to pepper spray. (UOF Rep. at 29). She further noted that Peterkin’s lungs were clear, there
we no signs of acute distress, and she recommended the “[p]otential for alteration in oxygen
r/t pepper spray.” (Id.).
                                              5
       On April 26, 2017, Sgt. Fagan obtained the video footage of the incident. (Id.). He

noted that although the video showed Artis running toward Arnold, it did not show Wolford

and Strope restraining Artis. (Id.).

       On November 20, 2017, Sgt. Fagan interviewed Wolford and Strope. (Id. at 10–11).

Wolford stated that the pepper spray seemed to have no effect on Artis and that Artis

continued to resist after the officers brought him to the ground. (Id. at 10). Wolford also

stated that he delivered elbow strikes to Artis in an effort to get him to comply until

additional staff arrived. (Id.). Similarly, Strope stated that Artis continued to struggle after

he was brought to the ground, and that Wolford applied elbow strikes to Artis’s head and

shoulders to get him to comply. (Id. at 11). Wolford and Strope both stated that they did

not witness anyone kicking Artis. (Id.).

       At the conclusion of the investigation, Sgt. Fagan noted that although both Artis and

Peterkin reported that corrections officers kicked Artis, Nurse Evans’ medical report did

not support that level of force. (Id.). As a result, Sgt. Fagan concluded that there was no

evidence to show that staff used unreasonable force to control Artis. (Id.).

C.     Artis’s Lawsuit

       On August 22, 2017, while Sgt. Fagan was still conducting his investigation, Artis

sued Warden Bishop, Zeigler, France, Wolford, and Strope. (ECF No. 1). In his six-count6

Verified Complaint, Artis alleges: excessive force in violation of the Eighth Amendment

to the U.S. Constitution (Count I); deliberate indifference to serious medical need in


       6
        Artis styles his Counts as “causes of action” and terms each alleged act that
purportedly violated the law as a “count.” (See Compl. at 9–15).
                                               6
violation of the Eighth and Fourteenth Amendments to the U.S. Constitution (Count II);

violations of Articles 24 and 26 to the Maryland Constitution (Count III); negligence

(Count IV); failure to properly train or supervise in violation of the Fourteenth Amendment

to the U.S. Constitution (Count V); and emotional distress (Count VI). (Compl. at 9–15).

Artis seeks money damages, injunctive relief, a transfer to a different prison, and costs. (Id.

at 16–17; Supp. at 4).

       On May 18, 2018, Defendants filed a Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment. (ECF No. 17). Artis filed an Opposition on June 1, 2018.

(ECF Nos. 22, 25).7 To date, the Court has no record that Defendants filed a Reply.

                                   II.     DISCUSSION

A.     Conversion of Defendants’ Motion

       Defendants’ Motion is styled as a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6) or, in the alternative, for summary judgment under Rule 56. Motions

styled in this manner implicate the Court’s discretion under Rule 12(d). See Kensington

Vol. Fire Dep’t., Inc. v. Montgomery Cty., 788 F.Supp.2d 431, 436–37 (D.Md. 2011),

aff’d, 684 F.3d 462 (4th Cir. 2012). This Rule provides that when “matters outside the

pleadings are presented to and not excluded by the court, the [Rule 12(b)(6)] motion must

be treated as one for summary judgment under Rule 56.” Fed.R.Civ.P. 12(d). The Court

“has ‘complete discretion to determine whether or not to accept the submission of any


       7
        On August 1, 2018, Artis re-filed his Opposition because he learned that the Court
“had not received a large portion” of his Opposition. (July 14, 2018 Ltr., ECF No. 25-1).
Accordingly, the Court considers Artis’s August 1, 2018 Opposition when resolving
Defendants’ Motion.
                                              7
material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6) motion

and rely on it, thereby converting the motion, or to reject it or simply not consider it.’”

Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL 1700927, at *5 (D.Md. Apr. 16, 2013)

(quoting 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed. 2004,

2012 Supp.)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and a reasonable opportunity for discovery. See Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor of Balt., 721 F.3d 264, 281 (4th Cir. 2013). When the movant expressly

captions its motion “in the alternative” as one for summary judgment and submits matters

outside the pleadings for the court’s consideration, the parties are deemed to be on notice

that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381 F.Supp.2d 458, 464

(D.Md. 2005). The Court “does not have an obligation to notify parties of the obvious.”

Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011). Yet, “the party opposing summary judgment

‘cannot complain that summary judgment was granted without discovery unless that party

had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To raise the issue that more discovery is needed, the non-movant must typically

                                            8
file an affidavit or declaration, explaining the “specified reasons” why “it cannot present

facts essential to justify its opposition.” Fed.R.Civ.P. 56.

       Here, the Court concludes that both requirements for conversion are satisfied. Artis

was on notice that the Court might resolve Defendants’ Motion under Rule 56 because

Defendants styled their Motion in the alternative for summary judgment and presented

extensive extra-pleading material for the Court’s consideration. See Moret, 381 F.Supp.2d

at 464. In addition, Artis filed an Opposition that included materials in support of his claims

but did not include a request for more time to conduct further discovery. Because the Court

will consider documents outside of Artis’s Complaint and Supplement in resolving

Defendants’ Motion, the Court will treat the Motion as one for summary judgment.

B.     Standard of Review

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

                                               9
made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed. R. Civ. P. 56(c)(4).

       Following a properly supported motion for summary judgment, the burden shifts to

the nonmovant to identify evidence showing there is genuine dispute of material fact. See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986). The

nonmovant cannot create a genuine dispute of material fact “through mere speculation or

the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

465 (4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

Whether a fact is considered to be “material” is determined by the substantive law, and

“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248;

accord Hooven-Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact

arises when the evidence is sufficient to allow a reasonable jury to return a verdict in the

nonmoving party’s favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make

a sufficient showing on an essential element of her case where she has the burden of proof,

“there can be ‘no genuine [dispute] as to any material fact,’ since a complete failure of

proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).



                                            10
C.     Analysis

       Defendants maintain that Artis fails to allege a violation of his constitutional rights

that entitles him to relief under § 1983 as to his excessive force and denial of medical care

claims. Defendants also contend that Warden Bishop, Ziegler, and France should be

dismissed because there is no respondeat superior liability under § 1983 and that

Defendants are entitled to qualified immunity.8 The Court addresses Defendants’

arguments in turn.

       1.     § 1983 Claims

              a.     Excessive Force

       The Eighth Amendment “protects inmates from inhumane treatment and conditions

while imprisoned.” Boone v. Stallings, 583 F.App’x 174, 176 (4th Cir. 2014) (per curiam)

(quoting Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996)). In cases involving

excessive force, the Court must determine: (1) “whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause harm”—the

subjective component, Thompson v. Commonwealth of Virginia, 878 F.3d 89, 98 (4th Cir.

2017) (quoting Hudson v. McMillian, 503 U.S. 1, 6–7 (1992); and (2) “whether the

deprivation suffered or injury inflicted on the inmate was sufficiently serious”—the


       8
          Defendants advance three additional arguments: (1) that corrections officers’
alleged harassment and threats directed at Artis do not rise to a constitutional violation; (2)
that any allegations Defendants violated State policies, procedures, rules, and regulations
fail to state a constitutional claim; and (3) to the extent Artis intends to bring a claim
regarding the ARP process, his claim fails. Because the Court does not construe Artis’s
Complaint and Supplement as alleging these claims and otherwise concludes that there are
disputes of material fact that preclude summary judgment in Defendants’ favor, the Court
declines to address these arguments.
                                              11
objective component. Boone, 583 F.App’x at 176 (quoting Williams, 77 F.3d at 761).

Defendants only argue that Artis fails to establish that Wolford and Strope acted

maliciously. Accordingly, the Court confines its analysis to the subjective component. 9

       To determine whether Defendants acted maliciously or sadistically to cause harm,

the Court applies a nonexclusive, four-factor balancing test: “(1) the need for the

application of force; (2) the relationship between the need and the amount of force that was

used; (3) the extent of any reasonably perceived threat that the application of force was

intended to quell; and (4) any efforts made to temper the severity of a forceful response.”

Thompson, 878 F.3d at 99 (citing Iko v. Shreve, 535 F.3d 225, 239 (4th Cir. 2008)).

       Here, Artis alleges in his Verified Complaint that Defendants Wolford and Strope

“physically assaulted[ ] him by administering kicks, closed[-]fist punches and elbow

strike[s] to his person.” (Compl. at 10). Artis states that Defendants did so while he was

“incapacitated and immobilized” after “being sprayed multiple times with chemical agent.”

(Id. at 10–11). Artis pleads that Wolford and Strope were “motivated by spiteful, malicious,

and evil intent to cause harm or serious injuries” because Artis had previously complained

to Warden Bishop about Wolford’s provocation and harassment. (Id. at ¶ 26). Artis also

produces a Declaration from Peterkin, who attests that “Artis was already [lying] face down

with his hands behind his back when both Officer Wolford and Officer Strope [began]


       9
        Further, the absence of significant injury, alone, is not dispositive of a claim of
excessive force. See Thompson, 878 F.3d at 101 (4th Cir. 2017) (quoting Wilkins v. Gaddy,
559 U.S. 34, 38 (2010)). The extent of injury incurred is one factor in determining whether
or not the force used was necessary in a particular situation, but if force is applied
maliciously and sadistically, defendants cannot avoid liability simply because the prisoner
had the good fortune to escape serious harm. Wilkins, 559 U.S. at 38.
                                            12
hitting inmate Artis with closed[-]fist punches, kicks, knees, and elbow strikes to [his] head

and body.” (Peterkin Decl. ¶ 1, ECF No. 25-2). Peterkin further attests to being aware of

Artis’s harassment complaints against Wolford. (Id.).

       Defendants maintain that Wolford and Strope used only the amount of force that

was necessary in the situation. Wolford avers that after he took Artis to the floor, Artis

“continued to resist and attempted to get up from the floor.” (Wolford Decl. ¶ 8, ECF No.

17-7). Wolford further attests that he “utilized elbow strikes” on Artis’s “head and shoulder

area” until he complied with Wolford’s orders and allowed himself to be handcuffed, and

that he stopped using elbow strikes once Artis became compliant. (Id. ¶¶ 8–9). Strope

confirms Wolford’s account. (Strope Decl. ¶ 8, ECF No. 17-6). In addition, when Sgt.

Fagan interviewed Wolford and Strope, both denied that anyone kicked Artis. (Defs.’ Mot.

Ex. 5 at 10, ECF No. 17-8). Although Defendants submitted video footage of the incident,

the recording did not capture Wolford and Strope restraining Artis.

       Because Artis’s and Peterkin’s statements directly contradict Wolford’s and

Strope’s and the video is inconclusive, the Court concludes that genuine disputes of

material fact exist as to the type and amount of force Wolford and Strope used and whether

they continued to use force after Artis complied with orders. The Court, therefore, cannot

determine as a matter of law whether Wolford and Strope acted maliciously and

sadistically, precluding summary judgment in their favor. Accordingly, the Court will deny

without prejudice Defendants’ Motion as to Artis’s excessive force claim.




                                             13
              b.     Denial of Medical Care

       Artis alleges Defendants violated his constitutional rights when they denied him

medical treatment for his injuries following the incident and deprived him of

decontamination liquids after he was doused in pepper spray. In their Motion, Defendants

assert that Artis was escorted to the medical unit shortly after he was restrained, where

Nurse Evans cleaned his laceration and Artis was given a decontamination shower. (Defs.’

Mot. at 18). In both Artis’s Verified Complaint and in his Opposition, he maintains that he

never received a decontamination shower. (Compl. ¶ 20, at 11; Pl.’s Opp’n at 10, ECF No.

25).

       The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by

virtue of its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S.

153, 173 (1976) (citing Furman v. Georgia, 408 U.S. 238, 392–93 (1972)). To state an

Eighth Amendment claim for denial of medical care, a plaintiff must demonstrate that the

actions of the defendants or their failure to act amounted to deliberate indifference to a

serious medical need. Estelle v. Gamble, 429 U.S. 97, 106 (1976). Deliberate indifference

to a serious medical need requires proof that, objectively, the prisoner plaintiff was

suffering from a serious medical need and that, subjectively, the prison staff was aware of

the need for medical attention but failed to either provide it or ensure the needed care was

available. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). A serious medical need is

“one that has been diagnosed by a physician as mandating treatment or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention.” Iko, 535 F.3d at 241 (quoting Henderson v. Sheahan, 196 F.3d 839, 846 (7th

                                            14
Cir. 1999)). It is well-established that prompt washing and medical attention sufficiently

mitigate the effects of chemical agents. Kitchen v. Ickes, 116 F.Supp.3d 613, 629 (D.Md.

2015) (citing Williams, 77 F.3d at 763), aff’d, 644 F.App’x 243 (4th Cir. 2016).

       In this case, it is unclear whether Artis was treated specifically for the effects of the

pepper spray. Defendants point to Nurse Evans’ medical report on Artis after the incident

to demonstrate that he received appropriate treatment. Unlike Nurse Evans’ notes on

Peterkin’s medical chart, however, there is nothing in Artis’s medical report to indicate

that he was examined for respiratory distress or otherwise received decontamination

treatment. Rather, Nurse Evans noted that Artis “[r]efused to open eyes,” and therefore,

she was unable to check his pupils, (UOF Rep. at 27), a possible indication that Artis was

suffering from the effects of the pepper spray. Although Nurse Evans recommended that

Artis be allowed to shower following the medical examination, nothing in the record

indicates that Artis was allowed to shower. Further, Artis avers that he was not permitted

to take a decontamination shower. Thus, there remains a genuine dispute of material fact

as to whether Wolford and Strope allowed Artis to shower before escorting him to the

disciplinary segregation unit.

       The Court, therefore, cannot conclude as a matter of law that Wolford and Strope

did not deny Artis appropriate medical care. Accordingly, the Court will deny without

prejudice Defendants’ Motion as to Artis’s denial of medical care claim.

       2.     Supervisory Liability

       There is no respondeat superior liability under 42 U.S.C. § 1983. Love-Lane v.

Martin, 355 F.3d 766, 782 (4th Cir. 2004). Thus, “for an individual to be liable

                                              15
under § 1983, it must be ‘affirmatively shown that the official charged acted personally in

the deprivation of the plaintiff’s rights.’” Garraghty v. Com. of Va., Dep’t of Corr., 52 F.3d

1274, 1280 (4th Cir. 1995) (quoting Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985)).

It is well-settled, however, that “supervisory officials may be held liable in certain

circumstances for the constitutional injuries inflicted by their subordinates.” Baynard v.

Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Shaw v. Stroud, 13 F.3d 791, 798 (4th

Cir. 1994)). Supervisory liability “is not based on ordinary principles of respondeat

superior, but rather is premised on ‘a recognition that supervisory indifference or tacit

authorization of subordinates’ misconduct may be a causative factor in the constitutional

injuries they inflict on those committed to their care.’” Id. (quoting Slakan v. Porter, 737

F.2d 368, 372 (4th Cir. 1984)). To establish supervisory liability, a plaintiff must

demonstrate:

                      (1) that the supervisor had actual or constructive
               knowledge that his subordinate was engaged in conduct that
               posed a pervasive and unreasonable risk of constitutional
               injury to citizens like the plaintiff; (2) that the supervisor’s
               response to that knowledge was so inadequate as to show
               deliberate indifference to or tacit authorization of the alleged
               offensive practices [ ]; and (3) that there was an affirmative
               causal link between the supervisor’s inaction and the particular
               constitutional injury suffered by the plaintiff.

Id. (quoting Shaw, 13 F.3d at 799).

       In his Verified Complaint, Artis states that he complained to Warden Bishop several

times about Wolford’s and other corrections officers’ threats and harassment, but Warden

Bishop “failed to investigate” his complaints and “failed to discipline or restrain” the

corrections officers. (Compl. ¶¶ 22–23). Artis further states that Warden Bishop was aware

                                             16
of his complaints, but “did nothing other th[a]n provide tacit support to his subordinates[ ]

by justifying their unlawful actions” and that he “maliciously and intentionally allowed

Wolford’s actions to go unchecked.” (Id. ¶¶ 25, 28). In addition, Artis avers that Wolford

has told Artis that he did not like him “in [an] attempt to ignite a confrontation with Artis.”

(Id. ¶ 27). Although Artis does not affirmatively allege a causal link between Warden

Bishop’s inaction and Artis’s alleged injuries, liberally construing Artis’s Complaint and

viewing the evidence in a light most favorable to Artis, the Court can reasonably infer that

a causal link exists between Warden Bishop’s purported failure to address Artis’s

harassment complaints against Wolford and Wolford’s alleged assault of Artis. With regard

to Zeigler and France, Artis’s Complaint and Supplement contain no allegations against

them, let alone any that would arguably satisfy the elements of a supervisory liability claim

under § 1983. Thus, Zeigler and France are entitled to judgment in their favor.

       Thus, the Court concludes that there exist genuine disputes of material fact

regarding each of the three § 1983 supervisory liability elements as to Warden Bishop, but

no genuine disputes of material fact exist as to Ziegler’s and France’s supervisory liability.

Accordingly, the Court will grant Defendants’ Motion as to Ziegler and France but deny it

without prejudice as to Warden Bishop.

       3.     Qualified Immunity

       The doctrine of qualified immunity shields government officials “from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). Courts use a two-prong test to determine whether a

                                              17
government official is protected by qualified immunity: (1) whether the facts that the

plaintiff has alleged or shown make out a violation of a constitutional right; and (2) whether

that right was “clearly established” at the time of the purported violation. Pearson v.

Callahan, 555 U.S. 223, 232 (2009) (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)).

Courts have discretion to resolve these two prongs in whatever order they consider

appropriate based on the circumstances of the case at hand. Id. at 236. The answers to both

prongs must be in the affirmative for a plaintiff to defeat a motion for summary judgment

on qualified immunity grounds. Batten v. Gomez, 324 F.3d 288, 293–94 (4th Cir. 2003).

The plaintiff bears the burden of proof on the first prong, Bryant v. Muth, 994 F.2d 1082,

1086 (4th Cir. 1993); the defendant on the second, Wilson v. Kittoe, 337 F.3d 392, 397

(4th Cir. 2003).

       Defendants maintain that they are entitled to qualified immunity. Specifically, they

argue that Artis has not established the violation of a clearly established constitutional

right. Because genuine disputes of material fact exist regarding whether Wolford, Strope,

and Warden Bishop violated Artis’s constitutional rights, the Court concludes that a

qualified immunity determination would be premature at this time. Accordingly, the Court

will deny without prejudice Defendants’ Motion on qualified immunity grounds.10




       10
          Defendants do not address the alleged violations of Articles 24 and 26 of the
Maryland Constitution or Artis’s negligence and emotional distress claims. Consequently,
Artis’s state law claims remain viable.
                                             18
                                   III.   CONCLUSION

      For the foregoing reasons, the Court will grant in part and deny without prejudice

in part Defendants’ Motion to Dismiss or, in the Alternative, Motion for Summary

Judgment (ECF No. 17). The Court, in its discretion, will appoint counsel to represent

Artis. A separate Order follows.


Entered this 19th day of March, 2019.
                                                                 /s/

                                                     George L. Russell, III
                                                     United States District Judge




                                            19
